FIFTH AMENDMENT TO CREDIT AGREEMENT

        THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and
entered into as of September 30, 2005, by and among REMINGTON ARMS COMPANY,
INC., a Delaware corporation (“Remington”); RA FACTORS, INC., a Delaware
corporation (“Factors”; together with Remington, the “Borrowers” and
individually a “Borrower”); WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association with an office at 191 Peachtree Street, Atlanta, Georgia
30303, in its capacity as administrative and collateral agent (together with its
successors on such capacity, “Agent”) for various financial institutions
(“Lenders”), and Lenders.

Recitals:

        Agent, Lenders and Borrowers are parties to a certain Credit Agreement
dated January 24, 2003 (as at any time amended, the “Credit Agreement”) pursuant
to which Lenders have made certain revolving credit loans to Borrowers.

        The parties desire to amend the Credit Agreement as hereinafter set
forth.

        NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

    1.        Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.

    2.        Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

                        (a)        by deleting the definition of “Minimum
Availability Condition” in Section 1.1 of the Credit Agreement its entirety and
by substituting in lieu thereof the following:

          Minimum Availability Condition — on any date of determination,
Availability of not less than the amount applicable on such date as determined
in accordance with the following table:


--------------------------------------------------------------------------------

  If the date of determination occurs:   Then Availability shall be not less
than:  

--------------------------------------------------------------------------------

 A During a single period of not more than 60 consecutive days during each
Seasonal Testing Period   $10,000,000  

--------------------------------------------------------------------------------

 B Other than during the Seasonal Testing Period for any period of not more than
five (5) consecutive Domestic Business Days no more frequently than once in each
Fiscal Quarter   $15,000,000  

--------------------------------------------------------------------------------

 C At any date other than a date described in A or B, above   $30,000,000  



  provided, however, that, if the date of determination occurs on any date
during the period commencing on March 31, 2006, and ending on September 30,
2006, the minimum amount tested for purposes of determining whether the Minimum
Availability Condition has been satisfied for purposes of Sections 10.3.1 and
10.3.2 only (and, for the avoidance of doubt, not for purposes of Sections
10.2.7 and 10.2.13) shall be the amount of Suppressed Availability, rather than
Availability.


                        (b)        by inserting the following new definition in
Section 1.1 of the Credit Agreement in proper alphabetical sequence:

          Suppressed Availability — on any date of determination, the amount, if
any, by which the Formula Test Amount exceeds the sum of (a) the aggregate
principal amount of Revolver Loans outstanding on such date plus (b) the
aggregate LC Obligations outstanding on such date; provided, that, for purposes
of this definition, the “Formula Test Amount” on any date of determination shall
be the lesser of the Formula Amount on such date or $125,000,000 minus the
Availability Reserve on such date.


                        (c)        by deleting Sections 10.3.3 and 10.3.4 of the
Credit Agreement in their entireties and by substituting in lieu thereof the
following:

    10.3.3.        Minimum Consolidated EBITDA. During the Availability Test
Period, maintain a Consolidated EBITDA of not less than the amount set forth
below as of the last day of each Fiscal Quarter for the 4 consecutive Fiscal
Quarters ending on the date set forth opposite such amount:


  4 Fiscal Quarters Ending Minimum Amount   September 30, 2005 $31,000,000  
December 31, 2005 $31,000,000   March 31, 2006 $30,954,000   June 30, 2006
$31,672,000   September 30, 2006 $34,260,000



    10.3.4.        Termination of Availability Test Period; Compliance with
Financial Covenants Thereafter. The Availability Test Period shall terminate on
the sooner to occur of (i) the date on which written notice is received by Agent
from Borrowers, in which notice Borrowers state their election to terminate the
Availability Test Period, or (ii) January 1, 2007 (the “Availability Test Period
Termination Date”). After the occurrence of the Availability Test Period
Termination Date, Borrowers’ compliance with the financial covenants set forth
in Sections 10.3.1 and 10.3.2 shall be determined as follows:


(A)         for the Most Recent Covenant Test Period prior to the Availability
Test Period Termination Date, Borrowers shall have maintained a Consolidated
Fixed Charge Coverage Ratio of at least 1.1 to 1.0, and an Average Consolidated
Net Funded Debt to EBITDA Ratio of no more than 6.0 to 1.0.; and


(B)         on and at all times after the Availability Test Period Termination
Date, Borrowers shall maintain (I) a Consolidated Fixed Charge Coverage Ratio
for the 4 consecutive Fiscal Quarters ending on the last day of each
Fiscal Quarter of at least 1.1 to 1.0. and (II) an Average Consolidated Net
Funded Debt to EBITDA Ratio of no more than 6.0 to 1.0.


    3.        Additional Covenant. To induce Agent and Lenders to enter into
this Amendment, Remington requests that Agent select and engage an appraiser to
conduct an Appraisal of the Net Orderly Liquidation Value of the Inventory of
Remington prior to December 31, 2005, at the expense of Borrowers, and each
Borrower covenants and agrees to cooperate with such appraiser and Agent in such
Appraisal.

    4.        Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Credit Documents and all of such
Borrower’s covenants, duties, indebtedness and liabilities under the Credit
Documents.

    5.        Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Credit Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof, except
as the enforceability thereof may be limited by laws relating to Insolvency
Proceedings or other similar laws of general application affecting the
enforcement of creditors’ rights generally or by general equitable principles;
all of the Obligations are owing and payable without defense, offset or
counterclaim (and to the extent there exists any such defense, offset or
counterclaim on the date hereof, the same is hereby waived by each Borrower);
the Liens granted by each Borrower in favor of Agent are first priority Liens,
subject only to those Permitted Liens which are expressly permitted by the terms
of the Credit Documents to have priority over the Liens of Agent; and, as of the
close of business on September 30, 2005, the unpaid principal amount of the
Revolver Loans totaled $37,500,000, and the face amount of outstanding Letters
of Credit totaled $5,376,000.

    6.        Representations and Warranties. Each Borrower represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of such Borrower and this
Amendment has been duly executed and delivered by such Borrower; and all of the
representations and warranties made by each Borrower in the Credit Agreement are
true and correct in all material respects on and as of the date hereof after
giving effect to this Amendment (except where such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

    7.        Conditions Precedent. The effectiveness of the amendments
contained in Section 2 hereof is subject to Agent’s receipt of six (6)
counterpart originals of this Amendment, duly executed by Borrowers, each
Guarantor and each Lender in form and substance satisfactory to Agent and
Lenders, on or before October 14, 2005, whereupon this Amendment shall be
effective as of September 30, 2005:

    8.        Reference to Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

    9.        Breach of Amendment. This Amendment shall be part of the Credit
Agreement and a breach of any representation, warranty or covenant herein shall
constitute an Event of Default.

    10.        Amendment Fee; Expenses of Agent and Lenders. In consideration of
Agent’s and Lenders’ willingness to enter into this Amendment, Borrowers agree
to pay to Agent, for the Pro Rata benefit of Lenders, an amendment fee in the
amount of $50,500 in immediately available funds on October 14, 2005, if all
conditions precedent are satisfied on or prior to such date. Additionally, each
Borrower agrees to pay, on demand, all reasonable costs and expenses incurred by
Agent and Lenders in connection with the preparation, negotiation and execution
of this Amendment and any other Credit Documents executed pursuant hereto,
including, without limitation, the reasonable costs and fees of Agent’s and
Lenders’ legal counsel.

    11.        Governing Law. This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York (without giving
effect to the conflict of laws principles thereof, other than Section 5-1401 of
the New York General Obligations Law). Borrowers and Guarantor each hereby
waives notice of acceptance of this Amendment by Agent and the Lenders.

    12.        Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

    13.        No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Credit Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

    14.        Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts and by different parties to this
Amendment on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission shall be
deemed to be an original signature hereto.

    15.        Further Assurances. Each Borrower agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.

    16.        Section Titles. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.

    17.        Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, that are
known to either Borrower as of the date of this Amendment, or that either
Borrower should have reasonably known, arising under or in connection with any
of the Credit Documents. Each Borrower represents and warrants to Lender that
such Borrower has not transferred or assigned to any Person any claim that such
Borrower ever had or claimed to have against Agent or any Lender.

    18.        Waiver of Jury Trial. To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers on the date first written above.

 

 

REMINGTON ARMS COMPANY, INC.

("Borrower")

/s/ Mark A. Little

--------------------------------------------------------------------------------

Mark A. Little

Executive Vice President, Chief Financial

Officer and Chief Administrative Officer

 

 

 

RA FACTORS, INC.

("Borrower")

/s/ Mark A. Little

--------------------------------------------------------------------------------

Mark A. Little

President and Director

 

 

 



[Signatures continued on next page]



 

WACHOVIA BANK,

NATIONAL ASSOCIATION

as Agent and Lender

/s/ Bruce Rhodes

--------------------------------------------------------------------------------

Title: Director

 

 

BANK OF AMERICA, N.A.

as Lender

/s/ Lawrence P. Garni

--------------------------------------------------------------------------------

Title: Senior Vice President

 

 

NATIONAL CITY BUSINESS CREDIT, INC.

(formaly known as National City Commerical

Finance, Inc.), as a Lender

/s/ Thomas Buda, Jr.

--------------------------------------------------------------------------------

Title: Vice President

 

 

HSBC BANK USA, as Lender

/s/ Andrew Kane

--------------------------------------------------------------------------------

Title: Vice President

 

 

MANUFACTURERS AND TRADERS

TRUST COMPANY as Lender

/s/ Louis J. Noppenberger

--------------------------------------------------------------------------------

Title: Vice President



        [Consent and Reaffirmation by Guarantor appears on next page]

CONSENT AND REAFFIRMATION

        The undersigned guarantor of the Obligations of Borrowers at any time
owing to Agent and Lenders hereby (i) acknowledges receipt of a copy of the
foregoing Fifth Amendment to Credit Agreement; (ii) consents to each Borrower’s
execution and delivery thereof; and (iii) affirms that nothing contained therein
shall modify in any respect whatsoever its guaranty of the Obligations and
reaffirms that such guaranty is and shall remain in full force and effect.

        IN WITNESS WHEREOF, the undersigned has executed this Consent and
Reaffirmation as of the date of such Fifth Amendment to Credit Agreement.

 

 

RA BRANDS, L.L.C.

 

/s/ Mark A. Little

--------------------------------------------------------------------------------

Mark A. Little

Vice President & Director

 

 

 

 

